USCA4 Appeal: 22-6034      Doc: 13         Filed: 12/13/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-6034


        RANDY GOLDEN,

                            Plaintiff - Appellant,

                     v.

        GREGORY WERNER, Acting Warden; JEREMY M. CRITES, Correctional
        Officer; JEFF NINES; RICHARD S. RODERICK; SUSAN M. JOHNSON;
        INTERESTED PARTY.

                            Defendants - Appellees,

        OFFICE OF THE ATTORNEY GENERAL,

                            Party-in-Interest - Appellee.


        Appeal from the United States District Court for the District of Maryland, at Baltimore.
        Richard D. Bennett, Senior District Judge. (1:20-cv-02480-RDB)


        Submitted: October 31, 2022                                 Decided: December 13, 2022


        Before WYNN and QUATTLEBAUM, Circuit Judges, and TRAXLER, Senior Circuit
        Judge.


        Remanded by unpublished per curiam opinion.


        Randy Golden, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6034      Doc: 13          Filed: 12/13/2022     Pg: 2 of 2



        PER CURIAM:

               Randy Golden seeks to appeal the district court’s order granting summary judgment

        to Defendants in this action filed pursuant to 42 U.S.C. § 1983. Parties to a civil action are

        accorded 30 days after the entry of the district court’s final judgment or order to note an

        appeal. Fed. R. App. P. 4(a)(1)(A). However, the district court may extend the time to file

        a notice of appeal if a party moves for an extension of the appeal period within 30 days

        after the expiration of the original appeal period and demonstrates excusable neglect or

        good cause to warrant an extension. Fed. R. App. P. 4(a)(5); see Washington v. Bumgarner,

        882 F.2d 899, 900-01 (4th Cir. 1989). “[T]he timely filing of a notice of appeal in a civil

        case is a jurisdictional requirement.” Bowles v. Russell, 551 U.S. 205, 214 (2007).

               The district court’s final judgment was entered on the docket on November 17,

        2021. Golden’s notice of appeal, dated December 21, 2021, was filed on January 5, 2022,

        after the expiration of the 30-day appeal period but within the excusable neglect period.

        Golden’s notice of appeal contained language that we liberally construe as a request for an

        extension of time to appeal. Accordingly, we remand this case to the district court for the

        limited purpose of determining whether Golden has demonstrated excusable neglect or

        good cause warranting an extension of the 30-day appeal period.                The record, as

        supplemented, will then be returned to this court for further consideration.

                                                                                         REMANDED




                                                      2